DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed 10 February 2021, with respect to claim 1 have been fully considered and are persuasive, particularly in that it would not have been obvious to combine an IC Driver as Hida into the parallax barrier structure of Kim.  The rejection of 10 November 2020 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-24 and 26 directed to inventions non-elected without traverse.  Accordingly, claims 16-24 and 26 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
BEGIN EXAMINER’S AMENDMENT
In the claims:
Claims 16-24 and 26 are cancelled.
END EXAMINER’S AMENDMENT
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a display device comprising: a display panel; and a parallax barrier shutter panel provided to be opposed to the display panel, wherein the parallax barrier shutter panel comprises: a plurality of transparent electrodes provided at regular intervals; a drive IC configured to control a voltage to be applied to each of the plurality of transparent electrodes; and an FPC including an FPC terminal electrically connected to an input terminal of the drive IC, and at least one of each of the plurality of transparent electrodes, an output terminal of the drive IC, and the FPC terminal is electrically connected to a short ring.
None of the prior art of record alone or in combination discloses the claimed invention.
Kim (US 2006/0146208) discloses a display device comprising: a display panel; and a parallax barrier shutter panel provided to be opposed to the display panel, wherein the parallax barrier shutter panel comprises: a plurality of transparent electrodes provided at regular intervals; an external circuit configured to control a voltage to be applied to each of the plurality of transparent electrodes; and an FPC including an FPC terminal electrically connected to an input terminal of the external circuit.
However, Kim does not expressly disclose a drive IC, wherein at least one of each of the plurality of transparent electrodes, an output terminal of the drive IC, and the FPC terminal is electrically connected to a short ring.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamazaki et al. (US 2014/0346481) discloses a display device having a short ring connected to a drive IC and electrodes of the display area
Ker et al. (US 2008/0106835) discloses a display device having a short ring connected to the terminals and display area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                             4/8/2021